Title: To James Madison from Rufus King, 29 March 1802 (Abstract)
From: King, Rufus
To: Madison, James


29 March 1802, London. No. 60. Annexes a copy of Lord Hawkesbury’s note announcing the signing of the definitive treaty.

 

   
   RC and enclosure (DNA: RG 59, DD, Great Britain, vol. 10); letterbook copy and copy of enclosure (NHi: Rufus King Papers, vol. 55). RC 1 p.; in a clerk’s hand, signed by King; docketed by Brent. Cover postmarked New York, 22 May. Hawkesbury’s 29 Mar. note, copied on the same page as King’s dispatch, reported the arrival of the definitive treaty of peace signed at Amiens on 27 Mar. by representatives of Great Britain, France, Spain, and the Batavian Republic. RC and enclosure printed in King, Life and Correspondence of Rufus King, 4:93.


